FILED
                             NOT FOR PUBLICATION
                                                                             JUN 27 2016
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


JAVIER SERRANO-CEBALLOS;                         No. 11-70115
MARIA CARRILLO-ROJAS, AKA Maria
Veronica Carillo, AKA Maria Salud                Agency Nos.         A099-469-816
Carrillo-Rojas, AKA Maria Salud Serrano,                             A099-469-817

              Petitioners,
                                                 MEMORANDUM*
 v.

LORETTA E. LYNCH, Attorney General,

              Respondent.



JAVIER SERRANO-CEBALLOS;                         No. 11-72695
MARIA CARRILLO-ROJAS, AKA Maria
Veronica Carillo, AKA Maria Salud                Agency Nos.         A099-469-816
Carrillo-Rojas, AKA Maria Salud Serrano,                             A099-469-817

              Petitioners,

 v.

LORETTA E. LYNCH, Attorney General,

              Respondent.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 17, 2016**
                              San Francisco, California

Before: CLIFTON and IKUTA, Circuit Judges and HAYES,*** District Judge.

      Javier Serrano-Ceballos and Maria Carrillo-Rojas, a husband and wife,

petition for review of the Board of Immigration Appeals’ order dismissing their

appeal of an Immigration Judge’s determination that Carrillo-Rojas is not eligible

for cancellation of removal because she was twice arrested and convicted for petty

theft. We review the BIA’s legal conclusions de novo and its non-discretionary

factual determinations for substantial evidence. See Lopez-Alvarado v. Ashcroft,

381 F.3d 847, 850 (9th Cir. 2004). We deny the petition for review of the

eligibility determination.

      Under 8 U.S.C. § 1229b(b)(1)(C), a non-permanent resident is not eligible

for cancellation of removal if she has been convicted of two or more crimes of

moral turpitude not arising out of a single scheme of criminal misconduct. When

accompanied by the intent to permanently deprive someone of his or her property,


        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable William Q. Hayes, District Judge for the U.S. District
Court for the Southern District of California, sitting by designation.

                                         2
theft offenses, including petty theft, are crimes of moral turpitude. Castillo-Cruz v.

Holder, 581 F.3d 1154, 1160 (9th Cir. 2009).

      The BIA relied on an FBI rap sheet showing that Carrillo-Rojas had twice

been arrested and convicted for petty theft of retail merchandise to affirm the IJ’s

determination that she was not eligible for cancellation of removal as a result of

having two convictions for crimes of moral turpitude. While Carrillo-Rojas argues

that she was arrested and convicted for petty theft of retail merchandise only once,

the FBI rap sheet was substantial evidence for the BIA’s conclusion that she had

not met her burden under 8 U.S.C. § 1229a(c)(4)(A)(i) to prove her eligibility for

relief by a preponderance of the evidence.

      Serrano-Ceballos and Carrillo-Rojas also petition for review of the BIA’s

denial of their motion to reopen to consider newly discovered evidence that their

U.S. citizen children would suffer exceptional or extremely unusual hardship as a

result of their parents’ removal. The BIA based its denial of the motion on its

conclusion that Petitioners had failed to establish prima facie eligibility for the

relief sought. Because this was a discretionary determination, we lack jurisdiction

over it. See Fernandez v. Gonzales, 439 F.3d 592, 601 (9th Cir. 2006) (citing 8

U.S.C. § 1252(a)(2)(B)(I)). We therefore dismiss this petition for review of the

motion to reopen.

      DENIED AND DISMISSED

                                           3